


109 HR 6079 : Hedge Fund Study

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 6079
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To require the President’s Working Group on
		  Financial Markets to conduct a study on the hedge fund
		  industry.
	
	
		1.Short titleThis Act may be cited as the
			 Hedge Fund Study
			 Act.
		2.Study and report
			 on hedge fund industry
			(a)StudyThe President’s Working Group on Financial
			 Markets shall conduct a study of the hedge fund industry. The study shall
			 include an analysis of—
				(1)the changing nature of hedge funds and what
			 characteristics define a hedge fund;
				(2)the growth of
			 hedge funds within financial markets;
				(3)the growth of
			 pension funds investing in hedge funds;
				(4)whether hedge fund
			 investors are able to protect themselves adequately from the risk associated
			 with their investments;
				(5)whether hedge fund
			 leverage is effectively constrained;
				(6)the potential
			 risks hedge fund pose to financial markets or to investors;
				(7)various international approaches to the
			 regulation of hedge funds; and
				(8)the benefits of the hedge fund industry to
			 the economy and the markets.
				(b)Report and
			 recommendationsNot later
			 than 180 days after the date of enactment of this Act, the President’s Working
			 Group on Financial Markets shall submit a report on its findings to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate. The report
			 shall include recommendations, including—
				(1)any proposed
			 legislation relating to appropriate disclosure requirements for hedge
			 funds;
				(2)the type of information hedge funds should
			 disclose to regulators and to the public;
				(3)any efforts the hedge fund industry or
			 regulators of financial institutions should undertake to improve practices or
			 provide examples of successful industry initiatives; and
				(4)any oversight
			 responsibilities that members of the President’s Working Group should have over
			 the hedge fund industry, and the degree and scope of such oversight.
				
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
